While the suspension of sentence is a matter of grace on the part of the court, the revocation thereof is not a matter of arbitrary determination. Where, as in this case, sentence is suspended upon condition of future good behavior the defendant has a right to know what the court believes he did, and what matters the court found on investigation in order to show, if he can, that the court is mistaken in these matters. Where, as in this jurisdiction, a suspended sentence may hang over a man for the remainder of his natural life he has a legal right to have certainty and security increase with time, *Page 383 
that as a good life is lived the dread of imprisonment may pass. If, after years of good living, a charge of bad conduct be brought against him he is entitled to learn all the facts on which the court acts, otherwise its incentive is destroyed.
It is true he need not accept the suspension of sentence. He may refuse it, and serve out his term and thus rid himself of the incubus. However, when the court grants him a suspension upon condition, there is a suggestion of pact and agreement. The defendant has as much right to be confronted by his witnesses and to know the facts which actuate the judge in this case as he has in the trial of his case. It is enough of a Damocles' Sword to know there is a suspended sentence without also having the uncertainty that a court may throw him into jail whenever he thinks he should be there. This is the essence of arbitrary rule and star chamber practice.
The court states distinctly that he made a personal investigation. Evidently he was not satisfied with the condition of the testimony and may have had some doubt as to whether the defendant had in fact been guilty of bad conduct. Even if he made the investigation to see whether he could discover something of value to save the defendant, the defendant had a right to know what he found. I agree with the majority that the suspension is a matter of favor and grace, that a defendant cannot demand a "formal trial" on the question of its revocation, and certainly that the court cannot "act arbitrarily and capriciously;" but I feel that in this case, where the revocation is based partially on an outside investigation the scope of which is entirely foreign to the defendant, of which he is totally ignorant and unprepared to defend against, it is a revocation not in harmony with the defendant's rights, and repugnant to a sense of justice. How can we review the act of the court when we ourselves do not know the entire basis? Had the court based the revocation solely upon the testimony presented at the hearing I would not vote for a reversal. There would be sufficient basis for the decision, for opinions may differ on the showing made. But it is not sufficient to say there is enough disclosed so that discretion is exercised. The court did not base his revocation upon this showing alone. The defendant had no opportunity to meet the other matters which came to the attention of the court.
Doubtless the defendant was guilty of the former charge against him. *Page 384 
The jury so declared. If he went back into this business let his former sentence go into effect, and let him suffer for the second offense. But even a bad man is entitled to have his right remain uncancelled until at least he have the opportunity to show it should stand. He cannot do this when he does not know what the court learned. It is a question of the treatment of a criminal and the court's control over him. For this reason I think it is important to determine whether a court in revoking such a suspension of sentence as is involved in this case may do so upon an ex parte examination, no matter how good may be the motives of the court.